Name: Commission Regulation (EC) NoÃ 1000/2006 of 30 June 2006 fixing the maximum buying-in price for butter for the 2nd individual invitation to tender under the standing invitation to tender opened by Regulation (EC) NoÃ 796/2006
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  prices
 Date Published: nan

 1.7.2006 EN Official Journal of the European Union L 179/34 COMMISSION REGULATION (EC) No 1000/2006 of 30 June 2006 fixing the maximum buying-in price for butter for the 2nd individual invitation to tender under the standing invitation to tender opened by Regulation (EC) No 796/2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 10 thereof, Whereas: (1) Pursuant to Article 16(2) of Commission Regulation (EC) No 2771/1999 of 16 December 1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream (2), a notice of invitation to tender was published in the Official Journal of the European Union for the purpose of the buying-in of butter by standing invitation to tender, as opened by Commission Regulation (EC) No 796/2006 (3). (2) In the light of the tenders received in response to individual invitations to tender, a maximum buying-in price is to be fixed or a decision is to be taken to make no award, in accordance with Article 17a of Regulation (EC) No 2771/1999. (3) In the light of the tenders received for the first individual invitation to tender, a maximum buying-in price should be fixed. (4) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 For the 2nd individual invitation to tender under the standing invitation to tender opened by Regulation (EC) No 796/2006, in respect of which the time limit for the submission of tenders expired on 27 June 2006, the maximum buying-in price for butter is fixed at 238,00 EUR/100 kg. Article 2 This Regulation shall enter into force on 1 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 333, 24.12.1999, p. 11. Regulation as last amended by Regulation (EC) No 2107/2005 (OJ L 337, 22.12.2005, p. 20). (3) OJ L 142, 30.5.2006, p. 4.